Title: To Thomas Jefferson from William Kilty, 4 June 1802
From: Kilty, William
To: Jefferson, Thomas


            SirJune 4th 1802
            I am requested by Mr Edward Nicholls to Address to you a letter on his behalf, respecting his Qualification for the appointment of a Commissioner under the Bankrupt Law, which He tells me He is a Candidate for
            Mr. Nicholls had been for some years past engaged in the Practice of the Law, in the State of Maryland, but has for some time past resided in the City of Washington and has been employed as a Clerk in Mr Gallatin’s department—This station He has lately Quitted and has shewn to me Mr Gallatins reply to his letter of resignation, in Which He appears to have been satisfied with his Talents and services
            An ill state of Health, and a Consequent Indisposition for Close Study have prevented Mr Nicholls from Attaining to Eminence in the Profession of the Law, but He possesses good natural Talents, and has had the Advantage of an uncommonly good Education— And his Knowledge of the Law is such as to add to his pretensions to the office in Question
            I think it proper to Add that Mr Nicholls has uniformly supported the Republican interest, in the Worst of Times—And that He has a deserving and somewhat numerous family dependent on him for support, and that of Course the emoluments to arise from the appointment which He Sollicits would be to him of some importance.
            I forward this letter enclosed to Mr Nicholls at his request And He will have the Honour of Waiting on you with it—I flatter myself with the Hope of his succeeding unless some one better Qualified should apply, and am
            With Great respect Your Obt Sevt
            Wm Kilty
           